           Case 1:17-cv-00773-PGG-OTW Document 186
                                               184 Filed 09/09/20
                                                         09/08/20 Page 1 of 1




ABIGAIL NITKA                                                                                     DIRECT DIAL:
anitka@messner.com                                                                               (646) 663-1874
                                                                      The Court grants the motion to stay
                                                                      execution of the Judgment pending appeal
                                              September 8, 2020       and approves the request for a supersedeas
                                                                      bond (see Dkt. No. 181).
    Via ECF
    Honorable Paul G. Gardephe
    United States District Judge
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, New York 10007
                                                                    September 9, 2020
              RE:    Jeniece Ilkowitz and Adam Ilkowitz v. Judicial Title Insurance Agency LLC, et al.
                     Civil Docket No.: 1:17-cv-00773-PGG-OTW

    Dear Judge Gardephe:

            We represent Jean-Claude Mazolla and Messner Reeves, LLP in the above-captioned matter.
    This letter is submitted to request that the Court grant the Motion to Stay Execution of the Judgment
    Pending Appeal and to Approve Supersedeas Bond (Dkt. 181), filed on June 30, 2020.

            The undersigned filed its motion on June 30, 2020. The Court subsequently ordered that any
    objection to the motion was to be filed by 5:00 p.m. on July 2, 2020 (Dkt. 183). That deadline has
    passed, and no objections or responses have been filed. Therefore, it is respectfully requested that the
    Motion to Stay Execution of the Judgment Pending Appeal and to Approve Supersedeas Bond (Dkt.
    181) be granted in its entirety.

              Thank you in advance for your time and consideration.

                                                          Respectfully submitted,
                                                          MESSNER REEVES, LLP

                                                   By:    /s/ Abigail Nitka
                                                          Abigail Nitka, Esq.
                                                          733 Third Avenue, Suite 1619
                                                          New York, NY 10017
                                                          Tel: (646) 663-1860
                                                          Anitka@messner.com
                                                          Attorneys for Jean-Claude Mazolla
                                                          And Messner Reeves, LLP




    {04361025 / 1}
         805 Third Avenue | Eighteenth Floor | New York, NY 10022 | 646 663 1860 main | 646 663 1895 fax
